13-51561-mbm   Doc 137   Filed 02/27/19   Entered 02/27/19 14:16:14   Page 1 of 4
13-51561-mbm   Doc 137   Filed 02/27/19   Entered 02/27/19 14:16:14   Page 2 of 4
1     Michelle R. Ghidotti-Gonsalves (SBN 232837)
      Kristin A. Zilberstein (SBN 47798)
2     GHIDOTTI|BERGER LLP
3     1920 Old Tustin Ave.
      Santa Ana, CA 92705
4     Ph: (949) 427-2010
      Fax: (949) 427-2732
5     mghidotti@ghidottiberger.com
6
      Authorized Agent for Creditor
7     U.S. Bank Trust National Association, as Trustee of Cabana Series III Trust
8
                               UNITED STATES BANKRUPTCY COURT
9
                          EASTERN DISTRICT OF MICHIGAN – DETROIT DIVISION
10
11
12    In Re:                                               )   CASE NO.: 13-51561-mbm
                                                           )
13
      IAN S. KERR and HEATHER A. KERR,                     )   CHAPTER 13
14                                                         )
               Debtors.                                    )   CERTIFICATE OF SERVICE
15                                                         )
                                                           )
16
                                                           )
17                                                         )
                                                           )
18
19
20                                     CERTIFICATE OF SERVICE

21             I am employed in the County of Orange, State of California. I am over the age of
22    eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
23    Santa Ana, CA 92705.
24             I am readily familiar with the business’s practice for collection and processing of
25    correspondence for mailing with the United States Postal Service; such correspondence would
26    be deposited with the United States Postal Service the same day of deposit in the ordinary
27
      course of business.
28




                                                       1
     13-51561-mbm         Doc 137    Filed 02/27/19 Entered
                                        CERTIFICATE         02/27/19 14:16:14
                                                    OF SERVICE                           Page 3 of 4
1     On February 27, 2019 I served the following documents described as:
2                   AMENDED RESPONSE TO NOTICE OF FINAL CURE PAYMENT
3     on the interested parties in this action by placing a true and correct copy thereof in a sealed
4     envelope addressed as follows:
5     (Via United States Mail)
6
      Debtor                                              Trustee
7     Ian S. Kerr                                         David Wm Ruskin
      893 Keaton Drive                                    26555 Evergreen Rd Ste 1100
8     Troy, MI 48098                                      Southfield, MI 48076-4251
9
      Joint Debtor
10    Heather A. Kerr
      893 Keaton Drive
11    Troy, MI 48098
12
      Debtors’ Counsel
13    Stuart A. Gold
      Gold, Lange & Majoros PC
14
      24901 Northwestern Hwy.
15    Suite 444
      Southfield, MI 48075
16
17    _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
      the United States Postal Service by placing them for collection and mailing on that date
18    following ordinary business practices.
19    ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
20    Eastern District of California

21    __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct.
22
23           Executed on February 27, 2019, at Santa Ana, California

24    /s / Steven P. Swartzell
      Steven P. Swartzell
25
26
27
28




                                                      2
     13-51561-mbm       Doc 137     Filed 02/27/19 Entered
                                       CERTIFICATE         02/27/19 14:16:14
                                                   OF SERVICE                            Page 4 of 4
